Case 9:16-cv-80688-MGC Document 58 Entered on FLSD Docket 03/04/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:16-cv-80688-MGC


  JOHN PINSON,

            Plaintiff,

  v.

  JP MORGAN CHASE BANK, N.A.

            Defendant.
                                               /

        PLAINTIFF’S MOTION FOR PROTECTIVE/CONFIDENTIALITY ORDER
                 AND INCORPORATED MEMORANDUM OF LAW

            Plaintiff, JOHN PINSON (“PINSON”), pursuant to Federal Rule of Civil Procedure

  26(c)(1), moves the Court to enter the Stipulated Order of Confidentiality in the form attached

  hereto and, as grounds therefor, states:

            1.      This is an action asserting violations of the Fair Credit Reporting Act.

            2.      Despite being a litigant in a lawsuit, PINSON has a right to privacy and would like

  to avoid certain confidential information such as his credit reports being made available to the

  public.

            3.      Without reaching agreement on what is confidential information or entitled to

  protection from public viewing, through their counsel, PINSON and JP MORGAN CHASE

  BANK, N.A. have negotiated a proposed Stipulated Order of Confidentiality creating a process by

  which the parties may designate materials to be produced in discovery as containing confidential

  information. The proposed order establishes a process by which the designating party may seek

  to have the confidential information sealed if it is to be filed with the Court. However, nothing in
Case 9:16-cv-80688-MGC Document 58 Entered on FLSD Docket 03/04/2020 Page 2 of 3



  the proposed order requires the court to seal any materials designated confidential. That will be

  decided at the time of the motion to have the materials sealed.

         4.      The Stipulated Order of Confidentiality is needed because, otherwise, materials

  would be in the public records before a party has the right to seek that it be sealed.

         5.      The proposed Stipulated Order of Confidentiality also limits to whom confidential

  information may be provided to and governs the uses for such information.

                                        Memorandum of Law

         Federal Rule of Civil Procedure 26(c)(1) provides that “[t]he court may, for good cause,

  issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

  burden or expense, including one or more of the following: (F) requiring that a deposition be

  sealed and opened only on court order; (G) requiring that a trade secret or other confidential

  research, development, or commercial information not be revealed or be revealed only in a

  specified way; and (H) requiring that the parties simultaneously file specified documents or

  information in sealed envelopes, to be opened as the court directs.”

         For the reasons stated in the body of the motion, the Stipulated Order of Confidentiality is

  authorized by Federal Rule of Civil Procedure 26(c)(1).

         WHEREFORE, PINSON requests the Court to enter the proposed Stipulated Order of

  Confidentiality.

                                                 BARRY S. BALMUTH, P.A.
                                                 /s/ Barry S. Balmuth
                                                 Barry S. Balmuth, B.C.S.
                                                 FL Bar No. 0868991
                                                 Counsel for Plaintiff
                                                 2505 Burns Road
                                                 Palm Beach Gardens, FL 33410
                                                 Telephone: (561) 242-9400
                                                 Fax: (561) 366-2650
                                                 barryb@flboardcertifiedlawyer.com
Case 9:16-cv-80688-MGC Document 58 Entered on FLSD Docket 03/04/2020 Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of March, 2020, I electronically filed the

  foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice of

  electronic filing to all counsel of record on the service list below.

                                                                 /s/ Barry Balmuth
                                                                 Barry S. Balmuth, B.C.S.



       Andrew B. Boese, Esquire
       Florida Bar No. 824771
       Jeremy L. Kahn, Esquire
       Florida Bar No. 105277
       Leon Cosgrove LLP
       255 Alhambra Circle, Suite 800
       Coral Gables, FL 33134
       Telephone: (305) 740-1975
       Facsimile: (305) 437-8158
       aboese@leoncosgrove.com
       jkahn@leoncosgrove.com
       kvasquez@leoncosgrove.com
       eperez@leoncosgrove.com
       Attorneys for Defendant
